  Case 1:19-cr-00059-LO Document 100 Filed 12/11/19 Page 1 of 4 PageID# 796



                    IN THE UNITED STATES DISTRICT COURT FOR THE

                             EASTERN DISTRICT OF VIRGINIA

                                       Alexandria Division


UNITED STATES OF AMERICA                          )
                                                  )
               v.                                 )    Criminal No. 1:19cr59
                                                  )
DANIEL EVERETTE HALE                              )


                         CONSENT MOTION TO UNSEAL ORDERS

       On November 27, 2019, this Court issued an order resolving several outstanding motions.

Dkt. 97. On December 3, 2019, this Court issued another order resolving an additional

outstanding motion. Dkt. 98. Both orders were issued under seal. Upon review of the text of the

orders, the United States is aware of no reason why the orders need remain under seal.

Accordingly, the United States moves to unseal them.

       Sealing should be narrowly tailored to balance the values furthered by sealing (including

the protection of ongoing criminal investigations) against the values furthered by unsealing

(including the enhancement of the public=s ability to evaluate the performance of the

investigators). Baltimore Sun v. Goetz, 886 F.2d 60, 65-66 (4th Cir. 1989). There is no

compelling government interest in maintaining under seal the orders issued by this Court on

November 27 and December 3, 2019, and unsealing the orders would not reveal information that

must be protected against disclosure. As a result, the United States now moves for the unsealing

of this Court's Orders, Docket items 97 and 98.
  Case 1:19-cr-00059-LO Document 100 Filed 12/11/19 Page 2 of 4 PageID# 797



      Counsel for the defendant have authorized us to represent that they do not oppose this

motion.

                                                   Respectfully submitted,

                                                   G. Zachary Terwilliger
                                                   United States Attorney

                                           By:     ________/s____________________
                                                   Gordon D. Kromberg
                                                   Assistant United States Attorney
                                                   Virginia Bar No. 33676
                                                   Attorney for the United States
                                                   2100 Jamieson Avenue
                                                   Alexandria, VA 22314
                                                   (703) 299-3700
                                                   (703) 837.8242 (fax)
                                                   gordon.kromberg@usdoj.gov
  Case 1:19-cr-00059-LO Document 100 Filed 12/11/19 Page 3 of 4 PageID# 798



                                 CERTIFICATE OF SERVICE

       This is to certify that on December 11, 2019, I electronically filed the foregoing

CONSENT MOTION TO UNSEAL ORDERS with the Clerk of Court using the CM/ECF

system, which will send a notification of such filing (NEF) to counsel of record.


                                             ______________/s/_______________
                                             Gordon D. Kromberg
                                             Assistant U.S. Attorney
                                             United States Attorney’s Office
                                             2100 Jamieson Avenue
                                             Alexandria, VA
                                             Office Number: 703-299-3700
                                             Facsimile Number: 703.299.3982
                                             Email Address: Gordon.kromberg@usdoj.gov
  Case 1:19-cr-00059-LO Document 100 Filed 12/11/19 Page 4 of 4 PageID# 799



                    IN THE UNITED STATES DISTRICT COURT FOR THE

                             EASTERN DISTRICT OF VIRGINIA

                                      Alexandria Division


UNITED STATES OF AMERICA                         )
                                                 )
               v.                                )     Criminal No. 1:19cr59
                                                 )
DANIEL EVERETTE HALE                             )

                                    ORDER TO UNSEAL

        WHEREAS, on November 27, 2019, this Court issued an order resolving several

outstanding motions (Dkt. 97);

        WHEREAS, on December 3, 2019, this Court issued another order resolving an

additional outstanding motion (Dkt. 98);

        WHEREAS, the United States has now moved to unseal those documents on the grounds

and the defendant does not oppose that motion;

        WHEREAS, there is no longer any compelling government interest in keeping the orders

under seal;

        NOW, THEREFORE, IT IS ORDERED, ADJUDGED, and DECREED that the Orders

issued by this Court in this case on November 27, 2019 (Dkt. 97) and December 3, 2019 (DKt.

98) be and hereby are unsealed.

                                                     ___________________________________
Date:
